NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

BILL MORELAND,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D19-2278
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 25, 2020.

Appeal from the Circuit Court for Highlands
County; David V. Ward, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., and Matthew
D. Bernstein, Assistants Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.

NORTHCUTT, BLACK, and SLEET, JJ., Concur.